DETAILED ACTION
This communication is in response to Applicant’s amendment filed 03/15/2021. Claims 1, 8 and 16 have been amended. Claims 1-20 are pending and directed towards methods and program product for PRIVACY-SAFE ATTRIBUTION DATA HUB. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Smolen (Reg. No. 42,161) on April 02, 2021.
The application has been amended as follows:
1. (Currently amended) A method, comprising: 
receiving at a first processor, an ad data set that includes encrypted ad identifiers for a plurality of advertising events, and that further includes ad information that pertains to each advertising event; 
wherein the trusted execution environment implement its own authentication and encryption separate from the first processor; 
applying to each advertising event in the plurality of advertising events, an attribution credit based on an attribution model, creating an attribution data set in the trusted execution environment; 
aggregating the data in the attribution data set according to each advertising event in the plurality of advertising events, creating an aggregated data set that includes an aggregated attribution credit value for each advertisement in the trusted execution environment; 
calculating at the first processor an advertising recommendation, based on the aggregated attribution credit value for each advertisement; and 
sending the calculated advertising recommendation to an advertising entity.

8. (Currently amended) A method, comprising: 
receiving at a first processor, an ad data set that includes encrypted ad identifiers for a plurality of advertising events, and that further includes ad information that pertains to each advertising event; 
decrypting the encrypted ad identifiers in a trusted execution environment, wherein the trusted execution environment implement its own authentication and encryption separate from the first processor; 
creating, at the first processor and in the trusted-execution environment, an attribution data set for at least a subset of the encrypted ad identifiers, the attribution data set based on at 
receiving at the first processor, from the advertising entity, an aggregated data set that includes an aggregated attribution credit value for each ad identifier, the aggregated data set based on the attribution data set sent to the advertising publisher entity; 
calculating an advertising recommendation based on the aggregated attribution credit value for each ad identifier; and 
sending the calculated advertising recommendation to an advertising publisher.

16. (Currently amended) A non-transitory computer-readable medium storing program code, the program code configured to, when executed: 
receive at a first processor, an ad data set that includes encrypted ad identifiers for a plurality of advertising events, and that further includes ad information that pertains to each advertising event; 
decrypt the encrypted ad identifiers in a trusted execution environment, wherein the trusted execution environment implement its own authentication and encryption separate from the first processor; 
apply to each advertising event in the plurality of advertising events, an attribution credit based on an attribution model, creating an attribution data set; 
aggregate the data in the attribution data set according to each advertising event in the plurality of advertising events, creating an aggregated data set that includes an aggregated attribution credit value for each advertisement; 

send the calculated advertising recommendation to an advertising publisher.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hegeman et al. U.S. Patent Pub. No. 2011/0106630 A1 and Pattan et al. U.S. Patent Pub No. 2015/0379574 A1.
Hegeman discloses advertisements to be presented to a user based on feedback responses received from other users where the feedback responses represent the level of interest to the advertisements expressed by the other users. In selecting which advertisements to be presented to a user, the online service takes into account feedback responses previously collected from a group of users and revenue expected for presenting certain advertisements to the user. An online service computing device computes a total value of an advertisement based on an estimated revenue value for presenting an advertisement and a modifier representing the user's estimated interest in the advertisements. The online service then selects or prioritizes the advertisements based on the total values. Advertisements with more positive feedback responses and/or less negative feedback responses tend to have higher total values, and therefore, such advertisements are more likely to be selected for presentation to the users
Pattan discloses methods for serving annotations. When a contact of a user recommends an ad, the score of the ad may be boosted in an ad auction. The amount of boosting depends on location proximity and/or contact affinity. For location proximity, the closer the geographic location of the recommendation to the user, the greater the boost to the ad score. For contact 
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “ […] decrypting the encrypted ad identifiers in a trusted execution environment, wherein the trusted execution environment implement its own authentication and encryption separate from the first processor; creating, at the first processor and in the trusted-execution environment, an attribution data set for at least a subset of the encrypted ad identifiers, the attribution data set based on at least a subset of the ad information that pertains to each advertising event; sending the attribution data set to an advertising entity; receiving at the first processor, from the advertising entity, an aggregated data set that includes an aggregated attribution credit value for each ad identifier, the aggregated data set based on the attribution data set sent to the advertising publisher entity […]” in combination with other claimed limitations. Independent claims 8 and 16 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 8, and 16) obvious. For these reasons claims 1, 8, and 16 are deemed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492